                 Case 2:20-cv-00150-JCC Document 29 Filed 12/23/20 Page 1 of 4




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   PEOPLES BANK,                                           CASE NO. C20-0150-JCC
10                             Plaintiff,                    ORDER
11          v.

12   F/V ERIN CARROLL, WN Registration No.
     WN85212SB, in rem; SQUID PERMIT
13   #SVT076, in rem; PELAGIC PERMIT #54, in
     rem; and ERIN CARROLL LLC, in personam,
14

15                             Defendants.

16
            This matter comes before the Court on the parties’ stipulated motion for an order
17
     authorizing extensive vessel inspections and movement of the vessel (Dkt. No. 28). Having
18
     thoroughly considered the motion and the relevant record, the Court hereby GRANTS the motion
19
     and ORDERS as follows:
20
            1.       Prospective purchasers of the defendant vessel F/V ERIN CARROLL, WN
21
     Registration No. WN85212SB (the “Vessel”) and, if requested, their designated marine
22
     surveyors, may be allowed reasonable access to the Vessel for purposes of conducting
23
     inspections, surveys by marine surveyors, sampling of the lubricating oils of the vessel’s engines,
24
     reduction gears, generators, and other rotating machinery for chemical analysis, and operation of
25

26


     ORDER
     C20-0150-JCC
     PAGE - 1
                 Case 2:20-cv-00150-JCC Document 29 Filed 12/23/20 Page 2 of 4




 1   the vessel’s engines and other machinery in the course of conducting such inspections, pursuant

 2   to the terms and conditions set forth below.

 3          2.       If requested by a prospective purchaser that has entered into an agreement for the

 4   purchase of Vessel, and at the prospective purchaser’s expense, the Vessel may be moved from

 5   its current moorage to a facility located within the Port of Bellingham, Washington, where the

 6   Vessel may be hauled out of the water for purpose of inspection.

 7          3.       All such inspections, surveys, samplings, operation of engines and machinery,

 8   vessel movements, and haul-outs shall be conducted under the supervision of the Substitute
 9   Custodian, Marine Lenders Service, LLC, at such times and location, and by such individuals, as
10   may be approved by, and arranged in advance with, the substitute custodian. The costs of the
11   substitute custodian’s services for such activities, if not paid by the prospective purchaser of the
12   Vessel, shall be the responsibility of the in personam defendant and shall be deemed custodia
13   legis cost in these proceedings.
14          4.       Prior to any person being allowed access to the Vessel, the in personam defendant
15   shall provide to Plaintiff’s counsel, the Substitute Custodian, and the U.S. Marshal evidence of
16   current Hull & Machinery, Protection & Indemnity, and pollution insurance in respect to the
17   Vessel on terms and with underwriters reasonably acceptable to Plaintiff’s counsel and the U.S.
18   Marshal.

19          5.       Any and all persons boarding any of the Vessel for any purpose must first provide

20   to the aforesaid Substitute Custodian a properly executed release in the form of the attached

21   Exhibit A.

22          6.       No papers, equipment, supplies or other materials, with the exception of oil

23   samples, may be removed from the Vessel except upon the prior written approval of the

24   Substitute Custodian or Plaintiff’s counsel.

25

26


     ORDER
     C20-0150-JCC
     PAGE - 2
                 Case 2:20-cv-00150-JCC Document 29 Filed 12/23/20 Page 3 of 4




 1          7.       In the event that the Vessel is hauled out of the water for inspection and the

 2   prospective purchaser does not elect to buy the Vessel after inspection, the Substitute Custodian

 3   may elect to arrange for the storage of the Vessel out of the water at the haul-out facility.

 4          8.       This Order supersedes any provision of the Court’s earlier Stipulation and Order

 5   Authorizing Vessel Inspections and Remove of Crew Person Effects only to the extent that any

 6   provision of such earlier order is inconsistent with the provisions of this Order.

 7

 8          DATED this 23rd day of December 2020.




                                                           A
 9

10

11
                                                           John C. Coughenour
12                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0150-JCC
     PAGE - 3
               Case 2:20-cv-00150-JCC Document 29 Filed 12/23/20 Page 4 of 4




 1                                       EXHIBIT A
 2                          WAIVER OF AND RELEASE FROM LIABILITY

 3            Each of the undersigned, in consideration of being permitted to board the vessel F/V ERIN
     CARROLL, WN Registration No. WN85212SB, for the purposes of inspection and/or survey, retrieving
 4   crew personals, does agree to and does herby waive his/her rights whatever arising from any possible
     injury, illness, and/or death to him/her which may result from going onto, or off of, and being on board
 5   the vessels for such purpose.

 6          The undersigned understands and agrees that his/her execution hereof constitutes a full release
     from any and all liability for any injury, illness and/or death, and any and all damages arising from his/her
 7   going onto, or off of, and being aboard the vessels. This release of liability extends to the benefit of:
 8       1. Peoples Bank (plaintiff), and its agents, employees and interested underwriters;
 9       2. Marine Lenders Services, LLC, Substitute Custodian, and its agents, employees and interested
10          underwriters;

11       3. The vessel F/V ERIN CARROLL, WN Registration No. WN85212SB, its engines, machinery
            and appurtenances and its interested underwriters; and
12
         4. The U.S. Government and the U.S. Marshals Service, their agents and employees
13
             The undersigned understands and agrees that he/she shall be liable for any damage to the
14       aforesaid vessel, including, but not limited to, its hulls, engines, machinery, appurtenances,
         furnishings, cargo etc., arising out of any actions or activities of any nature undertaken by him/her in
15       relation to his/her boarding the vessel, such liability to attach to him/her whether such actions or
         activities are negligent or not and whether the actions or activities of Marine Lenders Services, LLC
16       and its agents and employees are negligent or not.
17           The undersigned further understands and agrees that the terms and conditions of this Waiver of
         and Release from Liability extends to and are binding upon his/her heirs, assigns, and administrators.
18
         I HAVE READ THE FOREGOING WAIVER OF AND RELEASE FROM LIABILITY AND
19
         FULLY UNDERSTAND ITS CONTENTS.
20
         __________________________________         _______________________
21          Signature                                            Date
         _______________________________________
22          Printed Name
         _______________________________________________
23          Address
         ________________________________________________
24          Phone Number

25

26


     ORDER
     C20-0150-JCC
     PAGE - 4
